per CURIAM:
La niña María del Carmen Pastrana Molina se cayó del cuarto piso de uno de los edificios del Resi-dencial Jardines de Cupey, propiedad de la Corporación de *296Renovación Urbana y Vivienda, sufriendo serias lesiones que la han incapacitado permanentemente. El accidente dio motivo a la reclamación de daños objeto del presente recurso contra las recurridas CRUV y su aseguradora Interstate General Corporation. Con posterioridad a la pre-sentación de la demanda, las demandantes, aquí peticiona-rias, se trasladaron a los Estados Unidos para gestionar un tratamiento médico más adecuado para María del Carmen. Por tal razón, la aseguradora Interstate solicitó que se cumpliera con las disposiciones de la Regla 69.5 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III, y se les exigiera la pres-tación de una fianza de no residente por la cantidad de $1,000.(1) Objetaron el pedimento las recurrentes por razón de indigencia y solicitaron a la vez dispensa. Notificaron al Secretario de Justicia la impugnación de la validez consti-tucional de dicha regla, por alegadamente quebrantar las garantías del proceso conforme a derecho y de la igual pro-tección de las leyes. El Secretario sostuvo la validez de la regla, aduciendo que la clasificación en ella contenida no se fundamentaba en un criterio económico sino en el de resi-dencia, por lo que tal clasificación no era sospechosa. Argumentó, además, la justificación racional de la fianza como medio para garantizar a la parte victoriosa que los demandantes no residentes que pierden el pleito sufraguen las costas, gastos y honorarios de abogado a la parte victo-riosa.
*297El tribunal de instancia dictó resolución en que orde-nó a las recurrentes a prestar la fianza solicitada y paralizó los procedimientos hasta que la misma se prestase.
A instancia de las recurrentes, paralizamos los procedi-mientos en auxilio de nuestra jurisdicción y emitimos reso-lución en que concedimos un término a los recurridos para que mostraran causa por la cual no debíamos exonerar a las recurrentes del requisito de fianza de no residentes. Opor-tunamente comparecieron los recurridos en un escrito en que objetaron la expedición del auto. Hemos considerado detenidamente sus argumentos, pero no nos persuaden a alterar la posición intimada en nuestra orden de mostración de causa. Exponemos a continuación los fundamentos para la revocación de la resolución recurrida.
No tenemos que considerar la impugnación de las recurrentes de la validez constitucional de la aplicación a su caso del requisito de fianza, pues la interpretación del estatuto permite atender adecuadamente sus planteamientos. Al así disponer del asunto no hacemos mas que seguir la norma consistentemente reiterada por este Tribunal de no abordar cuestiones constitucionales cuando se puede resolver el caso en armonía con los criterios del recurrente y en consonancia con los mejores fines de la justicia. Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Pueblo ex rel. M.G.G., 99 D.P.R. 925, 927 (1971).
Como se sabe, la Regla 69.5 de Procedimiento Civil tiene el propósito de garantizar a la parte victoriosa el pago de las costas, gastos y honorarios de abogado por el litigante no residente que ha perdido el pleito. Práctica Procesal Puertorriqueña, Vol. II, pág. 404. Debe notarse que la fianza no es requerida insoslayablemente en todo caso, sino que a tenor con la Regla 69.6 se dispensa de la misma al Estado Libre Asociado de Puerto Rico, a los cónyuges en pleitos de divorcios, de relaciones de familia o sobre bienes gananciales y en reclamaciones de alimentos. Esta dispensa selectiva sigue la tónica flexible de esencial justicia sentada *298en la Regia 56.3(2) con respecto a los aseguramientos de sentencia.
Cuando se tratare de un litigante insolvente que estuviere expresamente exceptuado por ley para el pago de aranceles y derechos de radicación y a juicio del tribunal la demanda adujere hechos suficientes para establecer una causa de acción cuya probabilidad de triunfo fuere evidente o pudiere demostrarse, y hubiere motivos fundados para temer, previa vista al efecto, que de no obtenerse inmediatamente dicho remedio provisional, la sentencia que pudiera obtenerse resultaría académica porque no habría bienes sobre los cuales ejecutarla.
Ambas disposiciones tienen propósitos análogos en bene-ficio de litigantes insolventes que deben ser interpretadas de modo que garanticen una solución justa, rápida y econó-mica, principio rector en la interpretación de las Reglas de Procedimiento Civil.
De lo anterior podemos razonablemente colegir la intención del legislador de abrir las puertas de los tribunales a los litigantes pobres. Es por eso que concluimos que en virtud de la Regla 56.3 un litigante indigente que vive fuera del país está exento de prestar fianza de extranjero, claró está, siempre que demuestre que su razón de pedir puede tener méritos.

Se dictará sentencia en la que se revoque la resolución recurrida y se devuelva el caso para ulteriores procedimien-tos.

El Juez Asociado Señor Irizarry Yunqué emitió opinión concurrente a la que se une el Juez Presidente Señor Trías Monge. El Juez Asociado Señor Negrón García emitió opinión concurrente. El Juez Asociado Señor Díaz Cruz se inhibió.
—0-

 La Regla 69.5 provee:
“Cuando el demandante residiera fuera de Puerto Rico o fuere una corpo-ración extranjera, se le requerirá para que preste fianza para garantizar las cos-tas, gastos y honorarios de abogados en que pudiere ser condenado. Todo procedi-miento en el pleito se suspenderá hasta que se preste la fianza, que no será menor de mil ($1,000) dólares. El tribunal podrá ordenar que se preste fianza adicional si se demostrare que la fianza original no es garantía suficiente, y se suspenderán los procedimientos en el pleito hasta que se hubiere prestado dicha fianza adicional.
“Transcurridos noventa (90) días desde la notificación de la orden del tribunal para la prestación de la fianza o de la fianza adicional, sin que la misma se hubiere prestado, el tribunal ordenará la desestimación del pleito.”